                                                       1   Jeffrey Willis, Esq.
                                                           Nevada Bar No. 4797
                                                       2   Holly E. Cheong, Esq.
                                                       3   Nevada Bar No. 11936
                                                           SNELL & WILMER L.L.P.
                                                       4   3883 Howard Hughes Parkway, Suite 1100
                                                           Las Vegas, NV 89169
                                                       5   Telephone: (702) 784-5200
                                                           Facsimile: (702) 784-5252
                                                       6   Email: jwillis@swlaw.com
                                                                   hcheong@swlaw.com
                                                       7
                                                           Attorneys for Plaintiff HSBC Bank, USA, National
                                                       8   Association, as Trustee for Mortgageit Securities Corp.
                                                           Mortgage Loan Trust, Series 2007-1, Mortgage Pass-
                                                       9   Through Certificates
                                                      10                               UNITED STATES DISTRICT COURT
                                                      11                                       DISTRICT OF NEVADA
                                                      12
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169




                                                           HSBC BANK, USA, NATIONAL
                                                           ASSOCIATION, AS TRUSTEE FOR                         Case No.:   2:17-cv-01512-APG-VCF
                         LAW OFFICES

                          702.784.5200




                                                      14   MORTGAGEIT SECURITIES CORP.
                               L.L.P.




                                                           MORTGAGE LOAN TRUST, SERIES
                                                      15   2007-1, MORTGAGE PASS-THROUGH
                                                           CERTIFICATES, a national banking                    PROPOSED ORDER TO RETURN
                                                      16   association;                                        BOND
                                                      17                         Plaintiff,
                                                      18   vs.
                                                      19
                                                           SFR INVESTMENTS POOL 1, LLC, a
                                                      20   Nevada limited liability company; VIA
                                                           VALENCIA/VIA VENTURA
                                                      21   HOMEOWNERS ASSOCIATION, a Nevada
                                                           non-profit corporation; ABSOLUTE
                                                      22   COLLECTION SERVICES, LLC, a Nevada
                                                           limited liability company;
                                                      23
                                                                                 Defendants.
                                                      24

                                                      25   SFR INVESTMENTS POOL 1, LLC, a
                                                           Nevada limited liability company,
                                                      26
                                                                  Counter-Claimant,
                                                      27
                                                           vs.
                                                      28

                                                                                                         -1-
                                                       1   HSBC BANK, USA, NATIONAL
                                                           ASSOCIATION, AS TRUSTEE FOR
                                                       2   MORTGAGEIT SECURITIES CORP.
                                                           MORTGAGE LAON TRUST, SERIES 2007-
                                                       3   1, MORTGAGE PASS-THROUGH
                                                           CERTIFICATES, national banking association,
                                                       4   CITIMORTGAGE, INC.; MAGELLAN A.
                                                           AQUINO, an individual,
                                                       5
                                                                    Counter-Defendant/Cross-Defendants.
                                                       6

                                                       7
                                                                    The Court entered an Order on June 3, 2019 [ECF No. 63] dismissing the above-captioned
                                                       8
                                                           litigation with prejudice per stipulation of the parties.
                                                       9
                                                                    NOW, THEREFORE, the cash deposit in the amount of $500.00, tendered to the Clerk
                                                      10
                                                           of Court on or about August 3, 2017, and any accrued interest shall be returned to “HSBC
                                                      11
                                                           Bank, USA, National Association c/o Snell & Wilmer L.L.P.”, 3883 Howard Hughes
                                                      12
             3883 Howard Hughes Parkway, Suite 1100




                                                           Parkway, Suite 1100, Las Vegas, Nevada 89169 upon entry of this order.
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169
                         LAW OFFICES

                          702.784.5200




                                                      14
                               L.L.P.




                                                                                                          ORDER
                                                      15
                                                                    IT IS SO ORDERED.
                                                      16
                                                                                                           _______________________________________
                                                      17                                                   UNITED STATES DISTRICT JUDGE
                                                                                                           Dated: February 18, 2020.
                                                      18
                                                                                                           DATED: _______________________________
                                                      19
                                                           4833-8532-9588

                                                      20

                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28

                                                                                                             -2-
